Citation Nr: 0029447	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.

2. Entitlement to an increased rating for hearing loss, 
currently evaluated at a noncompensable level.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This claim for an increased rating comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, that denied the veteran's claim of 
entitlement to an increased rating for bilateral hearing loss 
with tinnitus.  A notice of disagreement was received in 
September 1998.  A statement of the case was issued in 
November 1998.  A substantive appeal was received from the 
veteran in December 1998.  A hearing officer's decision from 
the Columbia RO, issued in June 2000, separated the veteran's 
disabilities of hearing loss and tinnitus, granted a 10 
percent rating for tinnitus effective June 10, 1999, and 
continued the veteran's noncompensable rating for hearing 
loss.  The veteran, having moved to Charleston, South 
Carolina, had his claims file transferred from the Buffalo RO 
to the Columbia RO during the pendency of this appeal.  As 
such, the matters in appellate status are as listed above.  A 
hearing was held at the Columbia RO in July 2000.

The Board notes that the veteran's original claim, dated 
April 1966, and the original RO decision granting service for 
hearing loss, dated September 1966, only make reference to 
the veteran's left ear.  A subsequent rating decision of July 
1998, from the Buffalo RO incorrectly identified the issue as 
bilateral hearing loss, and continued the veteran's 
noncompensable rating.  A later rating action of June 2000 by 
the Columbia RO correctly identified the issue as solely 
relating to left ear hearing loss.  The statement of the case 
dated June 2000 also correctly identified the issue as left 
ear hearing loss, rather than bilateral hearing loss.  
Therefore, the Board determines that the issue of right ear 
hearing loss has yet to be adjudicated by the RO.  From 
testimony offered by the veteran at his hearing, it appears 
that he may be raising such a claim.  Therefore, the issue of 
service connection for right ear hearing loss is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. Service connection was established for left ear hearing 
loss with tinnitus in September 1966; the evidence 
demonstrates that the tinnitus was caused by acoustic 
trauma.

3. The veteran's claim for an increased rating for left ear 
hearing loss with tinnitus has been pending since April 
20, 1998.

4. Since April 1998, the medical evidence sufficiently 
demonstrates that the veteran's tinnitus has been 
manifested by a constant, medium-intensity, high-pitched 
ringing in both ears.

5. The veteran's left ear hearing loss is currently 
manifested by normal hearing from 250 to 2000 Hertz with a 
moderate to severe sensorineural loss from 3000 to 8000 
Hertz; he has Level I hearing in the left ear; service 
connection has not been established for right ear hearing 
loss and there is not total deafness in that ear.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent evaluation and no more for 
tinnitus from April 20, 1998 have been met.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).

2. The criteria for an evaluation higher than 10 percent for 
the veteran's service connected tinnitus have not been 
met.  38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).

3. The criteria for a compensable evaluation for the 
veteran's service connected left ear hearing loss have not 
been met.  38 C.F.R. Part 4, including § 4.85 and 
Diagnostic Code 6100 (effective prior to and on June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that an increased 
rating is warranted for the veteran's left ear hearing loss 
and tinnitus.  The Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See H.R. 4205, the Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000).  The Board notes that the veteran's 
representative, in a brief dated October 2000, requested a 
new examination be conducted, because the latest examination 
of record is dated June 1998.  However, the comprehensive VA 
examination reports, dated June 1998, are sufficiently 
contemporaneous with the claim for an increase, dated April 
1998.  These reports were adequate for rating purposes at the 
RO and are adequate for Board review despite the passage of 
time between the examination and this decision, especially 
since no evidence has been submitted showing an increase in 
severity since that time.  See VAOPGPREC 11-95.

A review of the record reflects that service connection for 
left ear hearing loss with tinnitus was established at a 
noncompensable level by a rating decision of September 1966.  
That decision was based on service medical records, which 
showed a high decibel loss at higher frequencies, on the 
report of an H2 profile given the veteran in service in 
February 1966 for hearing loss, and the report of the veteran 
that he had hearing loss and occasional tinnitus, and had 
been exposed to gunfire.

In April 1998, the veteran applied for an increased rating 
for his left ear hearing loss and tinnitus.  Essentially, it 
is maintained that the evaluation currently assigned for the 
veteran's service-connected left ear hearing loss is not 
adequate, given the current symptomatology of this 
disability.  The recent evidence of record includes reports 
of VA examinations.

I.  Increased rating for tinnitus.

As noted previously, the veteran was given a 10 percent 
rating for tinnitus, effective June 10, 1999, by a hearing 
officer's decision dated June 2000.  The veteran was granted 
this rating because previous changes in the law allowed for a 
rating for tinnitus separate from a rating for hearing loss, 
and an amendment effective June 10, 1999 also allowed a 
rating for tinnitus even if the tinnitus was recurrent rather 
than persistent, and without the requirement that this 
disorder was a symptom of a head injury, concussion, or 
acoustic trauma.

The report of a VA examination conducted June 1998 indicates 
that the veteran reported having a constant, medium-
intensity, high-pitched ringing in both ears as a result of 
noise exposure to artillery, weapons, and aircraft.  In an 
examination in late June 1998, the examiner diagnosed the 
veteran with bilateral tinnitus, which the examiner felt was 
not associated with noise exposure in service.

The Board has reviewed the veteran's claim for tinnitus in 
light of the history of the disability since its onset; 
however, where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Taking into account all of the evidence of record, the Board 
finds that an evaluation higher than 10 percent is not 
warranted for the veteran's service connected tinnitus.
In this regard, as noted previously, the veteran's service 
connected tinnitus is currently rated at 10 percent disabling 
under 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999); and it 
is pointed out that this rating reflects the highest 
schedular award available for tinnitus.

Further, there is no showing that the veteran's tinnitus 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
this disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards. In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

However, this does not end the adjudication of this 
particular claim.  Again, the 10 percent evaluation was 
granted effective June 10, 1999, based on the change in the 
applicable regulation, as noted above.  As alluded to above, 
prior to this amendment, a 10 percent evaluation was 
warranted where persistent tinnitus was the symptom of a head 
injury, concussion, or acoustic trauma.  See 38 CFR 4.87a, 
Diagnostic Code 6260 (1998).  

In this case, the medical evidence sufficiently establishes 
that the veteran's tinnitus was persistent at the time he 
filed his claim for an increased rating for this disorder, 
and, despite the recent opinion to the effect that his 
tinnitus did not "appear" to be associated with noise 
exposure in service, other evidence of record demonstrates 
that it was nevertheless caused by noise exposure.  Resolving 
any doubt in this matter in favor of the veteran, the Board 
finds that the appropriate effective date for the 10 percent 
evaluation for tinnitus is April 20, 1998, the date the 
veteran filed his claim.  See 38 CFR § 3.400(o) (1999).  In 
this regard only, the veteran's claim for an increased rating 
for his service connected tinnitus is granted.  


II.  Increased rating for left ear hearing loss.

As noted above, service connection for left ear hearing loss 
with tinnitus was established at a noncompensable level by a 
rating decision of September 1966.  Evidence submitted since 
that time consists of the reports of VA examinations and the 
veteran's hearing testimony.

On the authorized audiological evaluation in June 1998 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
65
75
LEFT
10
5
5
55
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The examiner summarized the hearing test results as normal 
hearing in the right ear from 250-1000 Hertz with a 
moderately severe to severe sensorineural loss from 3000 to 
8000 Hertz, and normal hearing in the left ear from 250 to 
2000 Hertz with a moderate to severe sensorineural loss from 
3000 to 8000 Hertz.  

A VA examination conducted later in June found that, based on 
the results of the previous testing, the veteran had a 
sensorineural hearing loss bilaterally, slightly more marked 
on the right than the left.  That examiner indicated that the 
veteran had no difficulty with understanding speech.

During the veteran's testimony before the RO in July 2000, he 
indicated that if he is in a room where people are speaking, 
he can often not understand what they are saying.  If someone 
yells his name at work, he cannot tell where the person is, 
and sometimes does not hear him or her at all.  This has been 
a problem for the veteran since he got out of the service.  
The veteran indicated the he believed he should receive an 
increased rating for his hearing loss because it occurred in 
service, and because, when he came out of service, he did not 
realize what impact hearing loss would have on his life.  The 
veteran believes that his hearing loss may have affected his 
learning capacity, because he did not understand everything 
in school due to his hearing loss.  Because of this, he feels 
that his earning capabilities have been reduced, because he 
feels that he would have done better in school if his hearing 
was better, and been offered a better job.  He also feels 
that, because he is in sales and must deal with the public, 
he may have lost sales due to not being able to correctly 
hear a customer.  He further feels that he might have missed 
out on promotions at his current place of employment due to 
not being able to hear or understand a supervisor.  The 
veteran indicated that the audiologist he had seen in 1998 
told him that his hearing loss could have affected his 
learning capabilities.

The veteran also indicated that his hearing loss might have 
contributed to his current divorce.  The veteran indicated 
that he felt his hearing loss might have hurt a lot of his 
relationships, not just his marriage, but also with his 
friends and other relationships.

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Initially, it is noted by the undersigned that effective on 
June 10, 1999, the rating criteria for evaluating hearing 
loss were updated.  38 U.S.C.A. § 64 Fed. Reg. 25208 (May 11, 
1999).  According to the Court of Appeals for Veterans 
Claims, where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991). 

A review of the changes made to the criteria at 38 C.F.R. § 
4.85, and specifically Tables VI, VIA, and VII, reveals that 
the revisions failed to make any changes to the numeric 
designations assigned certain levels of puretone threshold or 
speech discrimination.  Thus, there is no change in the 
mechanical application of the appropriate charts to the noted 
auditory acuity.  However, there were substantive changes 
made to regulations at 38 C.F.R. § 4.86 regarding exceptional 
patterns of hearing impairment.  A review of both the old and 
new criteria indicates that this regulation is not applicable 
to the veteran's claim.  The criteria at 38 C.F.R. § 4.86 
effective prior to June 10, 1999, merely discussed the use of 
hearing aids in conducting audiometric examinations and 
evidence used in the award of service connection for hearing 
loss.  It is also pertinent that the audiologist reviewing 
the veteran's examination results has not indicated that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate and would require evaluation 
under Table VIa. See 38 C.F.R. § 4.85(c) (effective prior to 
June 10, 1999).  The regulations at 38 C.F.R. § 4.86, 
effective on June 10, 1999, require the use of Table VIa when 
specific audiometry and speech discrimination scores are 
noted on examination. A review of the audiometric examination 
of record does not indicate the scores required under the new 
regulations at 38 C.F.R. § 4.86. Based on these findings, 
there are no substantive changes of the regulations 
evaluating hearing acuity that would be applicable to the 
facts of the current case and appellate review is appropriate 
at this time.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second. To evaluate the degree of disability from service- 
connected bilateral defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal hearing acuity through 
level XI for profound deafness. 38 C.F.R. § 4.85 and Part 4, 
Codes 6100 to 6110 (effective prior to and on and after June 
10, 1999).

Taking into account all the evidence, the Board finds that 
the veteran's left ear hearing loss is currently properly 
rated as noncompensable.  The results of the June 1998 
examination indicate that the veteran had an average pure 
tone threshold in the right ear of 40 decibels with speech 
recognition of 100 percent, and an average of 35 decibels 
with speech recognition of 94 percent in the left ear.  
Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I.  The Board again 
notes that the veteran's right ear hearing loss is not 
service connected, nor is he totally deaf in that ear.  
38 C.F.R. § 4.85(f), provides that, if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service 
connected ear will be assigned a designation for hearing 
impairment of I.  In any event, this level of hearing acuity, 
as reflected on Table VII of 38 C.F.R. § 4.85, is not 
entitled to a compensable evaluation.

While the Board is sympathetic to the veteran's situation, 
there are simply no examination results of record that 
provide evidence which would result in a compensable 
evaluation for the veteran's service-connected left ear 
hearing loss.  Likewise careful consideration has been given 
to the veteran's assertions that his hearing loss may have 
adversely affected his schooling, earning capacity, 
promotions, marriage, and relationships with others; 
unfortunately, none of these claims have been supported by 
any type of documentation which would quantify the degree of 
impairment.  Further, it is pertinent to note that the 
assignment of disability ratings for hearing impairment is 
derived by mechanical application of the rating schedule to 
the numeric designations assigned after the audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and, therefore, an increased evaluation for left ear hearing 
loss is not warranted.






ORDER

Entitlement to a 10 percent evaluation for tinnitus from 
April 20, 1998, is granted, subject to the regulations 
governing payment of monetary benefits.

Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling, is denied.

Entitlement to a compensable rating for left ear hearing loss 
is denied.



		
	N. R. Robin
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 1 -


